Name: Commission Regulation (EEC) No 713/91 of 22 March 1991 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 77/40 Official Journal of the European Communities 23 . 3 . 91 COMMISSION REGULATION (EEC) No 713/91 of 22 March 1991 fixing the amount of the subsidy on oil seeds Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 637/91 to the informa ­ tion known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 3577/90 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 707/91 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 2206/90 (% and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 637/91 f), as amended by Regulation (EEC) No 681 /91 (8); HAS ADOPTED THIS REGULATION : Article 1 1 . The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (9) shall be as set out in the Annexes hereto. 2. However, the amount of the aid fixed in advance for the 1991 /92 marketng year for rape seed shall be confirmed or replaced with effect from 25 March 1991 to take account of the prices and related measures for the 1991 /92 marketing year and of the. consequences of the maximum guaranteed quantity arrangements. Article 2 This Regulation shall enter into force on 25 March 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 March 1991 . For the Commission &gt; Ray MAC SHARRY Member of the Commission (') OJ No 172, 30 . 9 . 1966, p. 3025/66. (2) OJ No L 353, 17. 12. 1990, p. 23 . O OJ No L 164, 24. 6 . 1985, p. 11 . (4) See page 29 of this Official Journal . O OJ No L 167, 25. 7 . 1972, p. 9 . Y) OJ No L 201 , 31 . 7. 1990, p. 11 . O OJ No L 69, 16. 3 . 1991 , p. 10. 4 OJ No L 75, 21 . 3 . 1991 , p. 41 . 0 OJ No L 266, 28 . 9 . 1983, p. 1 . 23 . 3 . 91 Official Journal of the European Communities No L 77/41 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kg) Current 3 1st period 4 2nd period 5 3rd period 6 4th period ?0 5th period 8 (') 1 . Gross aids (ECU) :  Spain 0,000 0,000 0,000 0,000 10,903 10,903  Portugal 27,363 27,441 27,349 27,349 17,873 17,873  Other Member States 20,393 20,471 20,379 20,379 10,903 10,903 2. Final aids : I IIIIII Seed harvested and processed in : IIIl Il\  Federal Republic of Germany (DM) 48,01 48,19 47,98 47,98 25,67 25,67  Netherlands (Fl) 54,09 54,30 54,06 54,06 28,92 28,92  BLEU (Bfrs/Lfrs) 990,21 994,00 989,53 989,53 529,41 529,41  France (FF) 161,02 161,63 160,91 160,91 86,09 86,09  Denmark (Dkr) 183,13 183,13 183,00 183,00 97,91 97,91  Ireland ( £ Irl) 17,921 17,989 17,909 17,909 9,581 9,581  United Kingdom ( £) 15,591 15,648 15,569 15,569 8,091 8,065  Italy (Lit) 35 921 36 059 35 897 35 897 19 205 19 075  Greece (Dr) 4 133,01 4 130,68 4 066,58 4 033,87 1 775,96 1 658,69  Spain (Pta) 0,00 0,00 0,00 0,00 1 761,30 1 742,87  Portugal (Esc) 5 763,41 5 780,36 5 760,37 5 751,34 3 787,45 3 745,28 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kg) Current 3 1st period 4 2nd period 5 3rd period 6 4th period 7 0 5th period 8 0 1 . Gross aids (ECU) : || II  Spain 0,703 0,781 0,689 0,689 13,403 13,403  Portugal 29,863 29,941 29,849 29,849 20,373 20,373  Other Member States 22,893 22,971 22,879 22,879 13,403 13,403 2. Final aids : l I Il\ Il Seed harvested and processed in : I Il \  Federal Republic of Germany (DM) 53,89 54,08 53,86 53,86 31,55 31,55  Netherlands (Fl) 60,73 60,93 60,69 60,69 35,55 35,55  BLEU (Bfrs/Lfrs) 1 111,60 1 115,39 1 110,92 1 110,92 650,80 650,80  France (FF) 180,75 181,37 180,64 180,64 105,83 105,83  Denmark (Dkr) 205,58 206,28 205,45 205,45 120,36 120,36  Ireland ( £ Irl) 20,118 20,186 20,106 20,106 11,778 11,778  United Kingdom ( £) 17,540 17,597 17,518 17,518 10,040 10,014  Italy (Lit) 40 325 40 462 40 300 40 300 23 609 23 479  Greece (Dr) 4 690,27 4 687,94 4 623,84 4 591,13 2 333,22 2 215,96  Spain (Pta) 201,23 214,08 201,88 193,37 2 143,54 2 125,11  Portugal (Esc) 6 285,10 6 302,05 6 282,06 6 273,03 4 309,14 4 266,97 (') Amount fixed provisionally, pending and subject to the setting of the prices and related measures and of the application of the maximum guaranteed quantity arrangements for the 1991 /92 marketing year, on the basis in particular :  of the Commission's proposals for the 1991 /92 marketing year as regards the target price, the monthly increases, the reduction for rape seed other than 'double zero' and the arrangements applying to rape seed harvested in Spain ;  the adjustment resulting from the maximum guaranteed quantity arrangements and the agricultural conversion rates applied for the 1990/91 marketing year. No L 77/42 Official Journal of the European Communities 23 . 3 . 91 ANNEX III Aids to sunflower seed (amounts per 100 kg) Current 3 1st period 4 2nd period 5 3rd period 6 4th period 7 1 . Gross aids (ECU) :  Spain 30,395 30,460 30,393 30,363 30,212  Portugal 39,318 39,388 39,328 39,299 39,151  Other Member States 27,078 27,148 27,088 27,059 26,91 1 2. Final aids : (a) Seed harvested and processed in (') : ||  Federal Republic of Germany II IlIl (DM) 63,75 63,91 63,77 63,70 63,35  Netherlands (Fl) 71,83 72,01 71,85 71,78 71,38  BLEU (Bfrs/Lfrs) 1 314,81 1 318,21 1 315,29 1 313,88 1 306,70  France (FF) 213,80 214,35 213,88 213,65 212,48  Denmark (Dkr) 243,16 243,79 243,25 242,99 241,66  Ireland ( £ Irl) 23,795 23,857 23,804 23,779 23,649  United Kingdom ( £) 20,790 20,840 20,786 ^ 20,762 20,644  Italy (Lit) 47 697 47 820 47 714 47 663 47 402  Greece (Dr) 5 607,03 5 600,67 5 541,86 5 500,27 5 462,03  Portugal (Esc) 8 257,53 8 273,04 8 259,80 8 244,86 8 214,46 (b) Seed harvested in Spain and lilili processed : Il\ IIII  in Spain (Pta) 4 727,31 4 738,52 4 730,22 4 718,51 4 696,23  in another Member State (Pta) 4 783,75 4 795,68 4 788,45 4 777,02 4 755,14 (') For seed harvested in Member States other than Spain and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,0186140. ANNEX IV Exchange rate of the ecu to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of ECU 1) Current 3 1st period 4 2nd period 5 3rd period 6 4th period 7 5th period 8 DM 2,051940 2,049760 2,048580 2,046430 2,046430 2,041820 Fl 2,309930 2,307780 2,306530 2,303990 2,303990 2,298790 Bfrs/Lfrs 42,255100 42,218100 42,192899 42,147000 42,147000 42,065700 FF 6,989050 6,983320 6,980350 6,973840 6,973840 6,962630 Dkr 7,879960 7,878600 7,878780 7,875040 7,875040 7,868770 £Irl 0,771150 0,771288 0,772288 0,772491 0,772491 0,774934 £ 0,700926 0,702229 0,703319 0,704068 0,704068 0,705727 Lit 1 531,13 1 533,52 1 536,1 1 1 537,72 1 537,72 1 544,90 Dr 221,06700 223,22200 225,52300 227,78400 227,78400 234,08500 Esc 178,55400 178,99600 179,58500 180,16000 180,16000 182,21600 Pta . 127,68600 128,09900 127,83500 128,73700 128,73700 129,57100